Case 9:08-cv-80736-KAM Document 431 Entered on FLSD Docket 12/10/2018 Page 1 of 4




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.08-80736-CIV-MARRA/JOHNSON


    JANE DOE 1 AND JANE DOE 2,

            Plaintiffs,

    vs.

    UNITED STATES OF AMERICA,

            Defendant,



                     PLAINTIFFS' NOTIFICATION OF NINETY DAYS EXPIRING

          Plaintiffs, JANE DOE 1 and JANE DOE 2, by and through undersigned counsel and

   pursuant to Local Rule 7.1(b)(4), hereby file this Notification ofNinety Days Expiring, as follows:

           1.         Plaintiffs hereby provide notification that the following motions have been pending

   and fully briefed with no hearing set thereon for a period of ninety (90) days:

                a.    (1) Plaintiffs' Motion for Partial Summary Judgment[DE 361] — February 10,
                      2016'

                         i.   Government's Response to Plaintiffs' Motion for Partial Summary
                              Judgment[DE 408] — June 6,2017

                        ii.   Plaintiffs' Reply to the Government's Response [DE 417] — August 11,
                              2017.




   I DE 362(February 10,2016)and DE 364(February 10,2016)include the Exhibits to Plaintiffs' Motion for Partial
   Summary Judgment.
Case 9:08-cv-80736-KAM Document 431 Entered on FLSD Docket 12/10/2018 Page 2 of 4




               b. (2)Government's Cross-Motion for Summary Judgment[DE 408]— June 6,20182

                             i. Plaintiffs' Response to Government's Cross-Motion for Summary
                                Judgment[DE 416] — August 11,2017

                            ii. Government's Reply to Plaintiffs' Response [DE 427] — October 10,
                                2017


           I HEREBY CERTIFY that the foregoing document was served on December 10, 2018

   using the Court's CM/ECF system.
                                                          C./
                                              JOHN(     AROLA
                                              Flo      ar No.: 169440
                                              D "ID P. VITALE JR.
                                                orida Bar No. 115179
                                              Attorney E-Mail(s): jsx@ searcylaw.com; and
                                              mmccann@searcylaw.com
                                              Primary E-Mail: _scarolateam@searcylaw.com
                                              Searcy Denney Scarola Barnhart & Shipley, P.A.
                                              2139 Palm Beach Lakes Boulevard
                                              West Palm Beach, Florida 33409
                                              Phone:(561)686-6300
                                              Fax: 561-383-9451

                                              Bradley J. Edwards
                                              FARMER,JAFFE, WEISSING,
                                              EDWARDS,FISTOS & LEHRMAN,P.L.
                                              425 North Andrews Avenue, Suite 2
                                              Fort Lauderdale, Florida 33301
                                              Telephone(954)524-2820
                                              Facsimile (954)524-2822
                                              E-mail: brad@pathtojustice.com

                                              And

                                              Paul G. Cassell
                                              Pro Hac Vice


   2DE 407 (June 6, 2017) is a related filing and contains the Government's Response to Plaintiffs' Statement of
   Undisputed Facts. DE 402 (June 2, 2017) is also a related filing and is the Government's alternative Statement of
   Undisputed Facts. The Government's Exhibits are located at DE 403(June 2, 2017).
Case 9:08-cv-80736-KAM Document 431 Entered on FLSD Docket 12/10/2018 Page 3 of 4




                                              S.J. Quinney College of Law at the
                                              University of Utah*
                                              332 S. 1400 E.
                                              Salt Lake City, UT 84112
                                              Telephone:801-585-5202
                                              Facsimile:801-585-6833
                                              E-Mail:cassellp@law.utah.edu

                                              Attorneysfor Jane Does 1 and 2




   *This daytime business address is provided for identification and correspondence purposes only and is not intended
   to imply institutional endorsement by the University of Utah.
Case 9:08-cv-80736-KAM Document 431 Entered on FLSD Docket 12/10/2018 Page 4 of 4




                                  CERTIFICATE OF SERVICE
       I certify that the foregoing document was served on December 4, 2018 on the following using

   the Court's CM/ECF system:

   Dexter Lee
   A. Marie Villafaila
   500 S. Australian Ave., Suite 400
   West Palm Beach, FL 33401
  (561)820-8711
   Fax:(561)820-8777
   E-mail: Dexter.Lee@usdoj.gov
   E-mail: ann.marie.c.villafana@usdoj.gov

   Attorneysfor the Government

   Roy Eric Black
   Jacqueline Perczek
   Black Srebnick Kornspan & Stumpf
   201 S Biscayne Boulevard
   Suite 1300
   Miami, FL 33131
   305-371-6421
   Fax: 358-2006
   Email: pleading@royblack.com

   Attorneysfor Jeffrey Epstein
